Citation Nr: 1037977	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-18 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD).  

2.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a jaw fracture.  

3.  Entitlement to a disability rating in excess of 10 percent 
for paresthesia of the left chin.  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to September 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
September 2008, the RO continued 10 percent ratings for residuals 
of a jaw fracture and for paresthesia of the left chin.  In 
August 2009, the RO denied reopening the claim for service 
connection for a respiratory disorder, to include chronic 
obstructive pulmonary disease (COPD).  


FINDINGS OF FACT

1.  In May 2008 the Board denied service connection for a 
respiratory disorder, to include chronic obstructive pulmonary 
disease (COPD).  

2.  Since the May 2008 Board decision, VA has received copies of 
service treatment records and a private physician's statement 
that were previously considered, as well as repetitive statements 
of the Veteran's claim.  

3.  All evidence received since the May 2008 Board decision is 
cumulative and redundant.  

4.  The service-connected residuals of a jaw fracture are 
manifested by a 25 millimeter scar on the lower face that was not 
very noticeable, a maximum opening without deviation of 45 
millimeters, lateral excursion of 3 millimeters to the right and 
6 millimeters to the left.    

5.  The service-connected paresthesia of the left chin involves 
the mandibular branch of cranial nerve VII (motor function) and 
cranial nerve V (sensation) and is manifested by a small area of 
altered sensation, approximately 2 by 2 centimeters along the 
left jaw line; subjective complaints of altered sense to light 
touch; a mildly decreased pinprick response in the same area, 
mild weakness in the left side of the chin, and asymmetry of the 
left corner of the mouth when smiling.  


CONCLUSIONS OF LAW

1.  The May 2008 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).  

2.  Evidence received since the May 2008 Board decision is not 
new and material and the Veteran's claim of entitlement to 
service connection for a respiratory disorder, to include chronic 
obstructive pulmonary disease (COPD) is not reopened.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The criteria for a disability rating in excess of 10 percent 
for residuals of a jaw fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.31, 4.118, 4.150 and Codes 7800, 7804, 9905 
(2009).  

4.  The criteria for a disability rating in excess of 10 percent 
for paresthesia of the left chin have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.31, 4.124a and Codes 8205, 8207 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In a letter dated in June 2008, the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his increased rating claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter was 
provided before the adjudication of those claims in September 
2008.  In June 2009, the RO notified the Veteran that his claim 
for service connection for a respiratory disorder was previously 
denied.  He was told what information and evidence were necessary 
both to reopen the claim and to establish entitlement to the 
underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  He was also notified regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This notice was provided before adjudication of the 
claim in August 2009.  VA has complied with the notice 
requirements of VCAA and has no outstanding duty to inform the 
appellant that any additional information or evidence is needed.  
Therefore, the Board may decide the appeal without a remand for 
further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  Social Security 
Administration (SSA) records were requested but the SSA responded 
that the records had been destroyed.  The Veteran was notified of 
the destruction of the SSA records.  For his increased rating 
claims, the Veteran has had VA examinations and medical opinions 
have been obtained.  At one time he requested a hearing, but 
subsequent substantive appeal forms indicated that he did not 
want a hearing.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Respiratory Disorder

The Veteran has requested a total review of his appeal since 
1994.  Law precludes VA from meeting that request.  In May 2008, 
the Board found that the Veteran's current respiratory disorder, 
including chronic obstructive pulmonary disease, did not have 
onset during active service and is not otherwise etiologically 
related to his active service.  It was concluded that the 
criteria for service connection for a respiratory disorder, to 
included chronic obstructive pulmonary disease, have not been 
met.  The appeal was denied.  Decisions of the Board are final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).  

However, if, and only if, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, the 
claim will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

The United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  That is, VA has no 
jurisdiction to consider the claim unless the appellant submits 
new and material evidence.  Therefore, the first determination 
which the Board must make, is whether the Veteran has submitted 
new and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran has emphasized his service treatment records.  
Particularly, the report of the April 1953 examination for 
separation from service.  In that report, the Veteran's lungs 
were indicated to be abnormal, with moderately diminished breath 
sounds in the right lung base.  He has submitted additional 
copies of this report.  However, it was in the record at the time 
of the 2008 Board decision.  It is not new.  Therefore, it will 
not serve as a basis for reopening the Veteran's claim.  

The Veteran has also emphasized the April 2008 letter from his 
private physician, V. M. O., M.D.  It states that the Veteran has 
chronic obstructive pulmonary disease with asthma or moderate 
symptomatology.  It does not link the disorder to the Veteran's 
service or to a service-connected disability.  It merely presents 
the current diagnosis.  This, too, was in the record at the time 
of the May 2008 Board decision.  It was considered and discussed.  
It is not new.  

Similarly, the Veteran has reasserted his arguments and 
contentions.  These are not evidence and are not new.  

The Veteran has presented his case with great fervor and the 
Board has responded by carefully searching the record.  However, 
we are unable to find anything that would meet the definition of 
new and material evidence received since the previous Board 
decision.  As a consequence, we are brought to the conclusion 
that there is no new and material evidence.  The claim cannot be 
reopened.  The Board does not have jurisdiction to address the 
claim again.  The previous denial remains final.  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Veteran has emphasized the service treatment records 
and the seriousness of his facial injury in service.  While the 
historical evidence is helpful in determining the nature of the 
disability and background information can be indicative of the 
extent of the disability, the current rating is based on the 
extent of the current disability.  The Board has considered all 
the evidence of record.  We have gone back at least a year before 
the date the claim was received.  See 38 C.F.R. §§ 3.157, 
3.400(o) (2009).  However, the most probative evidence of the 
degree of impairment consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Residuals of a Jaw Fracture

The September 2008 rating decision continued a 10 percent 
evaluation for residuals of a jaw fracture under diagnostic code 
9905.  Diagnostic Code 9905 provides that limited motion of the 
temporomandibular articulation will be rated as follows:  Inter-
incisal range:  	0 to 10 
mm..............................................40 percent;  
	11 to 20 
mm.............................................30 percent; 
	21 to 30 
mm.............................................20 percent;  
	31 to 40 
mm.............................................10 percent.  
Range of lateral excursion:  0 to 4 
mm...............................................10 percent; 
Note--Ratings for limited inter-incisal movement shall not  be 
combined with ratings for limited lateral excursion.  38 C.F.R. 
§ 4.150 (2009).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2009).  

The Veteran was afforded a VA dental examination in July 2008.  
The history of the injury was reviewed.  Clinical examination 
revealed tipping of the molars as a result of missing teeth 
without replacement.  Otherwise, the teeth occluded well.  There 
was a 25 millimeter scar on the lower face that was not very 
noticeable.  The maximum opening without deviation was 45 
millimeters, which would not fall within the compensable range.  
The range of lateral excursion was 3 millimeters to the right and 
6 millimeters to the left.  Thus, the right, but not the left 
limitation of lateral excursion meets the criteria for a 10 
percent rating.  Protrusive movement was 4 millimeters, which 
does not approximate any criteria for a higher rating.  There was 
no joint popping or clicking.  There was no pain upon opening or 
palpation.  X-rays disclosed a complete healing of fractures.  No 
other pathology or problems were noted.  The dentist expressed 
the opinion that the Veteran's range of motion, paresthesia, and 
facial scar remained unchanged from the accident 57 years ago.    

The evidence includes VA clinical records from July 2007 through 
May 2010.  The notes reflect dental treatment but do not show any 
findings that would support a higher rating for the service-
connected fracture residuals.  

While the Veteran may feel that the severity of his injuries in 
service warrants a higher evaluation, the most probative evidence 
as to the current extent of the disability comes from the trained 
medical professionals who have examined him.  In this case, the 
objective examination findings show that the service-connected 
jaw fracture residuals result in a limitation of right lateral 
excursion to 3 millimeters, which falls within the criteria for a 
10 percent rating.  The objective findings show that the Veteran 
does not have any other compensable limitation of jaw motion.  
The inter-incisal range and left lateral excursion are outside 
the compensable range.  38 C.F.R. § 4.31.  Thus, there is no 
basis for a higher rating.  

The medical evidence outweighs the Veteran's claims by a 
significant margin and forms the preponderance of evidence in 
this case.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the service-connected jaw 
fracture residuals have not significantly changed and uniform 
rating is appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 10 percent 
rating.  

Paresthesia of the Left Chin

The Veteran was also given a VA neurologic examination in July 
2008.  The Veteran provided a history and service treatment and 
examination records.  On separation examination he was noted to 
have a 11/2 inch by 11/2 inch area of paresthesia along the left jaw 
line.  He complained of continued numbness along the left jaw 
area and stated that he would occasionally cut himself while 
shaving.  He also stated that he occasionally drooled out of the 
left side of his mouth.  He also claimed asymmetry of the left 
jaw line consisting of redundant and protruding skin on the left.  
He had no complaints regarding the scar.  He reported it to be 
stable and he had had no treatment.  He felt the scar caused mild 
deformity and apparent puffiness in the left side of the jaw 
line.  

Examination of the face showed a 7 centimeter scar below the left 
jaw line, which was mildly hypopigmented.  It was nontender, 
flat, linear, and superficial.  There was no induration or 
ulceration and it was freely mobile.  There was a small, very 
faint, difficult to appreciate 2 centimeter scar extending from 
the lateral edge over the mandible, which was also linear, 
nontender, flat, superficial, mildly hypopigmented, barely 
visible, and freely mobile.  

The Board has considered the possibility of assigning a 
compensable rating based on the scarring.  Burn scar(s) of the 
head, face, or neck; scar(s) of the head, face, or neck due to 
other causes; or other disfigurement of the head, face, or neck 
will be rated as follows: 
	With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes (including  eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of 
disfigurement....................................................
..............80 percent; 
	With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five characteristics 
of 
disfigurement....................................................
...........................................50 percent; 
	With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement....................................................
...........................................30 percent;  
	With one characteristic of 
disfigurement.........................................10 percent.  
	Note (1):The 8 characteristics of disfigurement, for  
purposes of evaluation under Sec.4.118, are: 
	Scar 5 or more inches (13 or more cm.) in length. 
	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
	Surface contour of scar elevated or depressed on palpation. 
	Scar adherent to underlying tissue. 
	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
	Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.). 
	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207  (loss of 
auricle) and anatomical loss of the eye under DC  6061 
(anatomical loss of both eyes) or DC 6063 (anatomical  loss of 
one eye), as appropriate.  Note (3): Take into consideration 
unretouched color  photographs when evaluating under these 
criteria.  Note (4): Separately evaluate disabling effects other 
than disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and residuals 
of associated muscle or nerve injury, under the appropriate 
diagnostic code(s) and apply Sec.4.25 to combine the 
evaluation(s) with the evaluation assigned under this diagnostic 
code.  Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the characteristic(s) 
required to assign a particular evaluation need not be caused by 
a single scar in order to assign that evaluation.  

In this case, the examination findings show that the service-
connected facial scarring does not approximate any of the 
characteristics of disfigurement for rating under diagnostic code 
7800.  Similarly, the scar is not unstable or painful, so it 
cannot be rated under diagnostic code 7804.  In fact, the 
scarring described on the recent examination does not approximate 
any applicable criteria for a compensable rating for a scar.  
38 C.F.R. § 4.118 (2009).  

The July 2008 VA examination went on to identify a small area of 
altered sensation, approximately 2 by 2 centimeters along the 
left jaw line in the area of the scar.  Light touch and sharp and 
dull discrimination were present, but there were subjective 
complaints of altered sense to light touch.  There was a mildly 
decreased pinprick response in the same area.  Mild weakness was 
noted in the left side of the chin and asymmetry of the left 
corner of the mouth when smiling.  Otherwise cranial nerves II 
through XII were grossly intact.  There were no visual field 
defects.  Hearing was grossly normal.  The tongue was in the 
midline.  Voice was without abnormality.  The diagnoses were 
status post left mandibular fracture and open reduction with 
residual paresthesia along the left chin involving the mandibular 
branch of cranial nerve VII (motor function) and cranial nerve V 
(sensation).  

The Board again notes that it has reviewed the VA clinical notes 
from July 2007 through May 2010 and finds that they do not 
contain information to rate this disability.  

The paresthesia of the left chin is currently rated as 10 percent 
disabling under diagnostic code 8207.  That diagnostic code 
provides ratings for the seventh (facial) cranial nerve based on 
paralysis, dependent upon relative loss of innervation of facial 
muscles.  Complete paralysis will be rated as 30 percent 
disabling.  Severe incomplete paralysis will be rated as 20 
percent disabling.  The current 10 percent rating is for a 
moderate incomplete paralysis.  38 C.F.R. § 4.124a (2009).  There 
is no compensable rating for slight or mild incomplete paralysis.  
38 C.F.R. § 4.31.  Neuritis and neuralgia are based on the same 
criteria.  Diagnostic Codes 8207, 8307, 8407.  

The next higher rating, 20 percent, requires a severe incomplete 
paralysis.  Such a severe level of disability would be marked by 
objective muscle deficits, such as atrophy.  Cf. 38 C.F.R. 
§ 4.123 (2009).  Such a severe impairment is not demonstrated by 
the objective findings in this case.  In fact, the examiner 
characterized the deficits as mild - a mildly decreased pinprick 
response and mild weakness on the left side of the chin and 
asymmetry of the left corner of the mouth when smiling.  Even 
considering the Veteran's reports of occasional increased 
symptoms, such as drooling, the disability does not approximate 
the severe incomplete paralysis required for a higher rating.  

The examiner also found residual paresthesia along the left chin 
involving the fifth cranial nerve (sensation).  The fifth 
(trigeminal) cranial nerve is rated on the relative degree of 
sensory manifestation or motor loss.  Complete paralysis will be 
rated as 50 percent disabling.  Severe incomplete paralysis will 
be rated as 30 percent disabling.  Moderate incomplete paralysis 
will be rated as 10 percent disabling.  38 C.F.R. § 4.124a 
(2009).  There is no compensable rating for slight or mild 
incomplete paralysis.  38 C.F.R. § 4.31.  Neuritis and neuralgia 
are based on the same criteria.  Diagnostic Codes 8205, 8305, 
8405.  In this case, the mild sensory deficits would not 
approximate a moderate incomplete paralysis and would, therefore, 
not warrant a separate compensable rating.  

The Board has considered the severity of the Veteran's injuries 
during his active service.  However, the findings on the recent 
examination provide the most accurate picture as to the extent of 
the current disability.  Those findings show that the service-
connected disability does not approximate any applicable criteria 
for a higher evaluation.  Also, the medical examination findings 
show that the service-connected injury residuals do not warrant 
any additional compensable ratings.  Here, again, the medical 
findings provide the preponderance of evidence.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz .  

The Board has considered the issues raised by the Court in Hart 
and whether staged ratings should be assigned.  We conclude that 
the paresthesia of the left chin has not significantly changed 
and uniform rating is appropriate for this issue.  At no time 
during the rating period has the disability exceeded the criteria 
for a 10 percent rating or met any criteria for an additional 
compensable rating

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2009) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  The Board, finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
the service-connected disability manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
this regard, the Board finds that there has been no showing by 
the Veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The evidence pertaining to the increased 
rating claims in this case shows that the service-connected 
disabilities do not by themselves or together with other service-
connected disabilities render the Veteran unemployable.  That is, 
the record here does not raise a TDIU claim.  



ORDER

In as much as new and material evidence has not been received, 
the appeal to reopen a claim of entitlement to service connection 
for a respiratory disorder, to include chronic obstructive 
pulmonary disease (COPD) is denied.  

A disability rating in excess of 10 percent for residuals of a 
jaw fracture is denied.  

A disability rating in excess of 10 percent for paresthesia of 
the left chin is denied.     



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


